Shepard, J. The appellant filed his petition for a writ of mandamus to the appellee association, commanding it to reinstate him as a member thereof, alleging that he had been wrongfully expelled therefrom. The appellee answered, that it is a voluntary association, organized under the statutes of Illinois relating to the organization of corporations not for pecuniary profit; that its objects as set forth in its certificate of incorporation, are, first, to unite and associate together all plumbers who are efficient workmen for the purposes of mutual assistance and protection; and second, to provide ways and means for the advancement of the best interests of the trade, etc. The answer further alleged that petitioner gained his membership in the appellee association on March 9, 1891, by representing himself to be a journeyman plumber, and an efficient workman; that at a meeting of said association on April 20, 1891, charges were made against petitioner by certain members of the association, to the effect that he had gained admission to membership by misrepresentations, and that he was not a journeyman plumber and an efficient workman, but that he was by trade. a bricklayer. It is further alleged that petitioner was notified of such charges, and requested to appear and answer unto them at the next meeting of the association, to occur one week later; that petitioner aqipeared at the said next meeting, and then and there stated to the association that he was not thoroughly practical in all the work of journeymen plumbers, but believed he knew the theory; that he was not accustomed to work in lead, but thought he could, and requested the association to appoint a committee to examine him as to his qualifications as a journeyman, and promised to meet such a committee at any time and place they should appoint; that thereupon a committee of three practical journeymen plumbers, members of the association, were appointed to examine the petitioner; that such committee called upon petitioner and asked him to meet them and submit to a test in lead-work known as “ wiping a joint,” but that petitioner refused to meet the committee at any time or place, or to submit to any test, and admitted to the committee that he had never served an apprenticeship at the plumbers’ trade; -that the committee informed the petitioner they should report the exact facts to the association and that he would probably be expelled, and that petitioner then replied that lie would be present or write a letter; that at the next meeting of the association on May 4,1891, the committee reported in writing the facts as recited, and that in their opinion petitioner was not a journeyman plumber; that on the strength of such report, together with the said previous statements by petitioner, he was expelled by vote of the association, the meeting being regular and a quorum present, and that said'expulsion was in strict and full conformity with law and within the corporate powers of the appellee association; that on the request of petitioner he was allowed to appear at the next following meeting of the association on May 11th, and there again stated that he could not do all kinds of plumbing, that he was a bricklayer by trade, and did not care much whether he was a member of the association or not, and that he could not justify as an all-around plumber. The answer further set up that the petitioner has not shown by his petition that he has lost anything by reason of his emulsion from the association, and alleged facts that tend to show no injury to him. The petitioner demurred both generally and specially to the answer, and the demurrer being overruled, he brings the case to this court by appeal, confining his contention here to the sufficiency in law of the answer. If the appellee association has any by-laws regulating the method of disciplining or expelling members, they do not appear in the record brought here and we can not assume that any exist. There being no such bjHaws, the question, so far as this court is concerned, is, was the procedure resorted to an honest, fair and reasonable one % The answer sets forth that charges against the petitioner were preferred by members of the association at a regular meeting; that he was notified of the charges and requested to appear and answer unto them; that he did so appear at another meeting and partially admitted the truth of the charges, but thought, notwithstanding, that he could justify his claim to membership, and requested to be submitted to a test examination by a committee qualified for that purpose; that such committee was appointed and he refused to subject himself to the test, whereupon he was regularly expelled. These matters are all well pleaded and the general demurrer admits their truth. What method could be fairer and more reasonable, in the absence of special provisions regulating the mode of procedure % Here were definite charges preferred; full notice of them given; the accused appeared in person, and partially admitting the truth of the matters charged against him, requested the creation of a special tribunal to test his qualifications to membership, and his request was complied with. He then refused to submit himself to the very mode of trial invoked by him and acknowledged to the committee that he had never served an apprenticeship at the trade. As shown by the answer and admitted by the demurrer, the corporate objects of the association are to associate together all plumbers Avho are efficient Avorkmen, for mutual assistance and protection, and to advance the best interests of the plumbers’ trade. To permit an inefficient Avorkman who, by misrepresentation of his qualifications as a craftsman, secures membership in an organization of skilled Avorkers in a particular trade wherein membership is based upon efficiency, to continue therein, is well calculated to work destruction to the corporate objects of the organization. Every moment he remains a member he commits an offense against his duty as a corporator, and the power of expulsion for such an offense is inherent in the association. Commonwealth v. St. Patrick’s Ben. Society, 2 Binn. 441. To feign a qualification for membership in an association like that of appellee, which does not exist, is a fraud upon the association, and to persist in retaining a membership obtained by such a fraud, after disqualification for it has been established, is subversive of the fundamental objects of the association, and is an offense warranting expulsion. Society, etc., v. Commonwealth, 52 Pa. St. 125. In the absence' of by-laAv or charter regulations for the trial and expulsion of members, we are unable to see wherein the proceedings of the appellee were not reasonable and fair to the appellant, and being so they should not be disturbed. The authority to expel, as already said, is inherent in such a case. The contention óf appellant that no evidence was adduced to support the charges preferred against him, is met by the confession, by the demurrer, that appellant admitted he was not a practical plumber, that he never served an apprenticeship, that he could not justify as an all-around plumber, and that he refused to submit himself to the only test that Avould have afforded other available evidence on the subject. Under such, circumstances he can not successfully complain of a want of evidence. Judgment affirmed.